HEYDENFELDT, J.
— This case must be reversed on the authority of McCann v. Beach, 2 Cal. 25, and the Executors of Folsom v. Scott, 6 Cal. 460.
Section 21 of the act of March, 1851, gives to copies of papers from the recorder’s office the like effect as evidence “as the original could be, if produced.” This does not dispense with the production of the original, if it can be obtained. It merely fixes the value as evidence of the copy when from the loss of the original it is necessary to be introduced. There is no attempt by this section to dispense with the rule that the best, evidence must be resorted to which the nature of the case will admit.
The counsel for respondents urge that these deeds and power of attorney, copies of which were given in evidence, were immaterial to the decision of the cause, on account of the subsequent testimony of a witness. This may be so, but we cannot know it, unless we had some mode of ascertaining whether the judge who tried the case gave as much weight to the one kind of evidence as to the other.
Judgment reversed and cause remanded.
.We concur: Murray, C. J.; Terry, J.